Appeal from an award to claimant for disability due to an occupational disease. Claimant was employed as a dancing instructress. She developed a callous formation by the continuous friction of her shoe against the heel of the left foot. An ulcer formed beneath the callous, and a staphylococcus albus' infection followed, causing disability. There is substantial evidence to sustain a finding that such disability resulted from the nature of claimant’s employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.